Matter of Arcenia K. v Lamiek C. (2016 NY Slip Op 08020)





Matter of Arcenia K. v Lamiek C.


2016 NY Slip Op 08020


Decided on November 29, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 29, 2016

Friedman, J.P., Sweeny, Saxe, Kapnick, Gesmer, JJ.


2339

[*1]In re Arcenia K., Petitioner-Respondent,
vLamiek C., Respondent-Appellant.


Leslie S. Lowenstein, Woodmere, for appellant.
Cravath, Swaine & Moore LLP, New York (Alexandra N. Rothman of counsel), for respondent.
Karen P. Simmons, The Children's Law Center, Brooklyn (Rohan Grey of counsel), attorney for the children.

Order, Supreme Court, Bronx County (Diane Kiesel, J.), entered on or about July 6, 2015, which modified the order of visitation to grant the father agency-supervised visits with the subject children to be paid for by the father, unanimously affirmed, without costs.
The Supreme Court's determination that supervised visitation is in the best interests of the subject children has a sound and substantial basis in the record and should not be disturbed (Linda R. v Ari Z., 71 AD3d 465, 466 [1st Dept 2010], citing Matter of Custer v Slater, 2 AD3d 1227, 1228 [3d Dept 2003]). The court relied upon the mother's testimony, a prior order of protection for the mother and children against the father, and prior incidents during supervised visits where the father was volatile, insistent, and intimidating when challenged. All of these demonstrate that father poses a risk of having a negative impact on the girls' emotional well-being if the visits are not supervised (see Matter of Frank M. v Donna W., 44 AD3d 495 [1st Dept 2007]; Karen K. v Kenneth Z., 239 AD2d 159 [1st Dept 1997]). Moreover, there is a sound basis in the record for court's determination that an agency, and not the paternal grandmother, supervise the visits, as evinced by the father's statements on social media regarding his evasion of a prior court order. "[S]upervised visitation is not a deprivation [of] meaningful access [to a child]" (Lightbourne v Lightbourne, 179 AD2d 562, 562 [1st Dept 1992]).
That branch of the order directing the father to pay for agency-supervised visitation was also an appropriate exercise of the trial judge's discretion as there is no statutory basis for directing the city to pay the cost of agency-supervised
visitation once all proceedings are completed, as County Law § 722-c only authorizes the payment of investigative and other services while a proceeding is pending.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 29, 2016
CLERK